Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. Claims 1, 2, 4-15 are amended. Claim 3 is canceled. Claims 16, 17 are withdrawn. New claims 18-21 are added.
Claims 1, 2, 4-15, 18-21 are under consideration.

Claim Objections
2. (previous objection, withdrawn) Claims 2-15 were objected to because of informalities.
Applicant contends: the claims have been amended.
In view of applicant’s amendments, the objection is withdrawn.

Claim Rejections - 35 USC § 102/103
3. (previous rejection, withdrawn) Claims 1, 2 were rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Lilja et al. (US20140271829)(cited in the Restriction Action issued 8/6/2021).
Applicant contends: claim 1 has been amended.
In view of applicant’s amendments, the rejection is withdrawn.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4. (previous rejection, withdrawn as to canceled claim 3; new, necessitated by amendment as to claims 1, 2, 18-21; maintained as to claims 7-11, 13-15) Claims 1, 2, 7-11, 13-15, 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Lilja et al. (US20140271829; previously cited) in view of David et al. (WO02013138776; previously cited).
See claims 1, 2, 7-11, 13-15, 18-21 as submitted 1/28/2022.
Applicant contends: Lilja et al. states their invention relates to nucleic acid molecules for co-delivery of four or more proteins; the focus of Lilja et al. is the CMV pentameric complex; the present invention is not premised on the co-delivery of four or more proteins, herpes virus antigens, or a pentameric protein complex of four or more CMV proteins; practically all of the disclosure and claims of Lilja et al. appear to relate to CMV antigens; paragraphs [0177]-[0192] contain a list of potential sources of pathogenic antigen and tumor proteins known to man; in the example Lilja et al. provides data solely for CMV; mentioning in a substantial list the possible antigen from any rabies virus while providing a limited data set for only a single unrelated source does not motivate the skilled artisan to come to the present invention nor provide the reasonable likelihood of success; Lilja et al. cannot lead the skilled artisan to the present invention; David et al. cannot cure the deficiencies; David et al. teaches away by teaching an alternative approach, the use of chimeric flavivirus.
Applicant’s arguments are considered but found unpersuasive.
See the rejection as recited in the previous Office Action.
As to new claims 18-21, it is noted that Lilja et al. in view of David et al. already teaches or suggests use of VEE RP [0059, 0204; claim 13 of Lilja et al. teaching alphavirus replicon particle comprising alphavirus replicon](as recited in claim 19); antigens from different genera (p. 8 of David et al.)(as recited in claim 21).
As to claims 18, 20, Lilja et al. teaches: use of commercial scale preparations [0054]; stimulating immune response [0194]; determining neutralization titer, wherein higher titers indicate more potent responses [0196]; including use of VRP 106 IU (Table 3). In view of such teachings or suggestions, such parameters are interpreted as those determined by routine optimization according to one of ordinary skill in the art in view of Lilja et al. in view of David et al. (See MPEP 2144.05: II. ROUTINE OPTIMIZATION: A.Optimization Within Prior Art Conditions or Through Routine Experimentation: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).

				Response to Arguments
Turning to applicant’s arguments, first, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Further, the teachings of Lilja et al. are not so limited as applicant contends. Lilja et al. expressly states “As stated above, the foregoing description of certain preferred embodiments, such as alphavirus VRPs and self-replicating RNAs that contain sequences encoding CMV proteins or fragments thereof, is illustrative of the invention but does not limit the scope of the invention” [0175]; wherein “suitable antigens include proteins and peptides from a pathogen such as a virus, bacteria, fungus, protozoan, plant or from a tumor”; including rabies virus [0177]. In view of such express teachings, selection of one antigen as listed is just as obvious as any other.
Further, such teachings are considered enabling absent evidence to the contrary (See MPEP 2121: I. PRIOR ART IS PRESUMED TO BE OPERABLE/ENABLING: When the reference relied on expressly anticipates or makes obvious all of the elements of the claimed invention, the reference is presumed to be operable. Once such a reference is found, the burden is on applicant to rebut the presumption of operability. In re Sasse, 629 F.2d 675, 207 USPQ 107 (CCPA 1980); see also MPEP § 2143.02, part II (requiring only “at least some degree of predictability,” not complete confidence in a desired outcome). Further, the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965)).
As to David et al., it is noted that the instant rejection is Lilja et al. in view of David et al. David et al. was cited for the reasons as indicated, namely, rabies glycoprotein polynucleotide already known in the art as indicated. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, as indicated previously, one of ordinary skill in the art would have been motivated and had a reasonable expectation of success to use rabies and non-rabies virus antigens as taught or suggested by David et al. in the composition as taught by Lilja et al. Lilja et al. teaches or suggests generation of broad and potent immune responses, including usage of rabies antigens, combinations of VRPs, including multiple VRPs, and use of proteins from different viral strains and different genera, and David et al. teaches such antigens (See MPEP 2144.06: Substituting equivalents known for the same purpose).
The rejection is maintained and extended for reasons of record.

5. (previous rejection, maintained) Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Lilja et al. in view of David et al. (references cited above) as applied to claims 1, 2, 7-11, 13-15, 18-21 above and further in view of Wu et al. (U.S. Patent No. 8795681; previously cited).
See claims 4-6 as submitted 1/28/2022.
Applicant contends: Wu et al. teaches away by teaching raccoon poxvirus vector in a rabies virus vaccine; the skilled artisan would not have had the motivation to combine not a reasonable likelihood of success; the invention is not obvious.
Applicant’s arguments are considered but found unpersuasive.
See the rejection as recited in the previous Office Action.

				Response to Arguments
First, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
It is noted that the instant rejection is Lilja et al. in view of David et al. and further in view of Wu et al. Wu et al. was cited for the reasons as indicated, namely, nucleic acid molecules encoding rabies virus glycoprotein (title, abstract); including genes of at least two different rabies strains (column 1, line 14).as indicated. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, as indicated previously, one of ordinary skill in the art would have been motivated and had a reasonable expectation of success to use antigens from different strains as taught or suggested by Wu et al. in view of the composition as taught by Lilja et al. in view of David et al. Lilja et al. in view of David et al. teaches or suggests generation of broad and potent immune responses, including usage of combinations of VRPs, including multiple VRPs and use of proteins from different viral strains, including using rabies antigens, and Wu et al. teaches such antigens from different rabies strains (See MPEP 2144.06: Substituting equivalents known for the same purpose).
The rejection is maintained for reasons of record.

6. (previous rejection, maintained) Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lilja et al. in view of David et al. (references cited above) as applied to claims 1, 2, 7-11, 13-15, 18-21 above and further in view of Murphy et al. (U.S. Patent No. 7208161; previously cited).
See claim 12 as submitted 1/28/2022.
Applicant has not addressed the instant rejection.
See the rejection as recited in the previous Office Action.

				Response to Arguments
First, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The rejection is maintained for reasons of record.

Conclusion
7. No claims are allowed.
8. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M FRANCO G SALVOZA whose telephone number is (571)272-4468. The examiner can normally be reached M-F 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M FRANCO G SALVOZA/Primary Examiner, Art Unit 1648